Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20 in the reply filed on 12/6/21 is acknowledged.
Information Disclosure Statement
	The information disclosure statements filed 1/19/22; 9/14/21; 8/17/21; 6/18/20 have been considered.
Oath/Declaration
	Oath/Declaration filed on 6/18/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOSODA et al. (U.S. Patent Publication No. 2020/0258876).
Referring to figures 1-18, HOSODA et al. teaches a microelectronic device, comprising:
a memory array region (100) comprising:
a stack structure (32/46) comprising a vertically alternating sequence of conductive (46) structures and insulating structures (32);
a source structure (86) vertically overlying the stack structure (32/46) and comprising a doped semiconductive material;
cell pillar structures (55) vertically extending completely through the stack structure (32/46) and at least partially through the source structure (86, see figure 6); and
digit line structures (196/198) vertically underlying the stack structure and in electrical communication with the cell pillar structures;
a control logic region (7000) vertically underlying the memory array region and comprising control logic devices (see figure 18);
a first interconnect region (168) vertically interposed between the memory array region and the control logic region and comprising additional conductive structures coupling the digit line structures of the memory array region to the control logic devices of the control logic region (see figure 18); and
a second interconnect region (16) vertically overlying the memory array region and comprising further conductive structures in electrical communication with the source structure (see figure 18).

Regarding to claim 15, wherein upper boundaries of the cell pillar structures are substantially coplanar with an upper boundary of the source structure (see figure 18).
Regarding to claim 16, wherein upper boundaries of the cell pillar structures are vertically below an upper boundary of the source structure (see figure 18).

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yada et al. (U.S. Patent Publication No. 2020/0227397).
Referring to figures 1-23, Yada et al. teaches a microelectronic device, comprising:
a memory array region (100) comprising:
a stack structure comprising a vertically alternating sequence of conductive structures (146/246) and insulating structures (132/232);
a source structure (10) vertically overlying the stack structure and comprising a doped semiconductive material (see paragraph# 52);
cell pillar structures vertically extending completely through the stack structure (32/46) and at least partially through the source structure (see figures 21-22); and
digit line structures (98) vertically underlying the stack structure and in electrical communication with the cell pillar structures;
a control logic region (700) vertically underlying the memory array region and comprising control logic devices (see figure 21-22);

a second interconnect region (900b/900c) vertically overlying the memory array region and comprising further conductive structures in electrical communication with the source structure (see figure 22).
Regarding to claim 13, a contact pad (6/10) horizontally neighboring and substantially vertically aligned with the source structure (58), the contact pad comprising the doped semiconductive material (see paragraph# 52, figure 18); and 
a conductive contact structure (58) coupled to the contact pad and vertically extending completely through the stack structure (see figure 18).
Regarding to claim 14, a metallic strapping structure (6) vertically interposed between and in electrical communication with the source structure and the further conductive structures (see figure 22).
Regarding to claim 15, wherein upper boundaries of the cell pillar structures are substantially coplanar with an upper boundary of the source structure (see figure 22).
Regarding to claim 16, wherein upper boundaries of the cell pillar structures are vertically below an upper boundary of the source structure (see figure 22).
Regarding to claim 17, the further conductive structures comprise: conductive routing structures (980) over the source structure; 
conductive contacts (684) extending between and coupling the conductive routing structures and the source structure; 

additional conductive contacts (684) extending between and coupling the conductive routing structures and the conductive pad structures (see figure 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOSODA et al. (U.S. Patent Publication No. 2020/0258876) or Yada et al. (U.S. Patent Publication No. .
Hosoda et al. or Yada et al. teaches a memory device.  However, the reference does not clearly teach the MIM capacitor and/or MIS capacitor at least partially positioned vertically between the source structure and the conductive structures.
Referring to figures 5-6, Matsui et al. teaches a MIM capacitor and/or MIS capacitor at least partially positioned vertically between the source structure and the conductive structures (paragraphs# 146, 165, 221, figures 5, 6).
Therefore, it would have been obvious to a person of ordinary skill in the requisite before the effective filing date of the claimed invention was made would provide the MIM capacitor and/or MIS capacitor at least partially positioned vertically between the source structure and the conductive structures in Yada et al. or HOSODA et al. as taught by Matsui et al. because it is known in the semiconductor art to improve the dynamic noise margin of the memory cell.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOSODA et al. (U.S. Patent Publication No. 2020/0258876) or Yada et al. (U.S. Patent Publication No. 2020/0227397) as applied to claims 12-17 above in view of Kim et al. (U.S. Patent Publication No. 2016/0343727).
Referring to figures 1-23, Yada et al. teaches a microelectronic device, comprising:
a memory array region (100) comprising:
a stack structure comprising a vertically alternating sequence of conductive structures (146/246) and insulating structures (132/232);

cell pillar structures vertically extending completely through the stack structure (32/46) and at least partially through the source structure (see figures 21-22); and
digit line structures (98) vertically underlying the stack structure and in electrical communication with the cell pillar structures;
a control logic region (700) vertically underlying the memory array region and comprising control logic devices (see figure 21-22);
a first interconnect region (980) vertically interposed between the memory array region and the control logic region and comprising additional conductive structures coupling the digit line structures of the memory array region to the control logic devices of the control logic region (see figure 18); and
a second interconnect region (900b/900c) vertically overlying the memory array region and comprising further conductive structures in electrical communication with the source structure (see figure 22).
Or HOSODA et al. teaches a microelectronic device, comprising:
a memory array region (100) comprising:
a stack structure (32/46) comprising a vertically alternating sequence of conductive (46) structures and insulating structures (32);
a source structure (86) vertically overlying the stack structure (32/46) and comprising a doped semiconductive material;
cell pillar structures (55) vertically extending completely through the stack structure (32/46) and at least partially through the source structure (86, see figure 6); and

a control logic region (7000) vertically underlying the memory array region and comprising control logic devices (see figure 18);
a first interconnect region (168) vertically interposed between the memory array region and the control logic region and comprising additional conductive structures coupling the digit line structures of the memory array region to the control logic devices of the control logic region (see figure 18); and
a second interconnect region (16) vertically overlying the memory array region and comprising further conductive structures in electrical communication with the source structure (see figure 18).
However, the reference does not clearly teach an electronic system, comprising: an input device; an output device; a processor device operably coupled to the input device and the output device; and a memory device operably coupled to the processor device.
Kim et al. teaches an electronic system (2300/2400) comprising an input device (2418), an output device (2418) and a processor device (2220/2230) operably coupled to the input device and the output device; and a memory device (2412) operably coupled to the processor device (see paragraph# 99).
Therefore, it would have been obvious to a person of ordinary skill in the requisite before the effective filing date of the claimed invention was made would provide an electronic system, comprising: an input device; an output device; a processor device operably coupled to the input device and the output device; and a memory device operably coupled to the processor device in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893